Citation Nr: 9927739	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-17 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1943 to 
December 1944.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Competent evidence of legal blindness and an assertion of the 
need for aid and attendance and housebound status has been 
submitted.  Further development is necessary for the 
equitable resolution of the claim for special monthly 
compensation.


CONCLUSION OF LAW

The claim for special monthly pension is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was determined to be permanently and totally 
disabled for pension purposes in a May 1998 rating decision.  
Special monthly pension due to the need for regular aid and 
attendance or housebound status was denied.  The appellant 
appealed the denial of additional benefits for aid and 
attendance.  She has contended that she is legally blind with 
little if any hope of getting better.  She is a single 
veteran and is forced to hire someone to assist her with her 
daily living.  She cannot take care of herself, and she 
cannot cook.  She cannot shop for food because she cannot see 
what to buy.  Since she cannot see to measure her medication 
and therefore she cannot take it as prescribed.  She cannot 
drive to her medical appointments.

At the time of a prior examination to determine the need for 
aid and attendance submitted in June 1997, the appellant's 
vision in the right eye was 20/200 and to count fingers in 
the left eye.  The examiner did not complete any other 
entries on the form except to note the appellant's eye 
diagnoses.  This constitutes an incomplete application that 
should have been returned.

In support of her claim, the appellant has submitted a 
private medical statement dated in September 1998 that 
indicated that she is legally blind in both eyes.  No further 
explanation of the term "legally blind" is offered.

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
The appellant has submitted competent medical evidence that 
she is legally blind in both eyes and she has asserted that 
she not only needs assistance with the activities of daily 
living but that she has hired an individual to perform those 
tasks.  However, based on the evidence submitted, the Board 
is unable to ascertain whether the appellant's bilateral 
"legal blindness" equates to visual acuity of 5/200 or less 
in both eyes as required by VA standards for the assignment 
of additional pension benefits because of the need for aid 
and attendance.  Therefore, further development is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board finds that the duty to 
assist the appellant has not been satisfied.


ORDER

The claim for special monthly pension is remanded.


REMAND

The claim for special monthly pension is REMANDED for the 
following development:

1.  The RO should contact Dr. P. Zloty, 
the ophthalmic surgeon who supplied the 
September 1998 letter that indicated the 
appellant was legally blind in both eyes.  
The doctor should be asked to explain his 
findings and indicate whether the 
appellant is blind or so nearly blind as 
to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less.  

2.  The RO should inform the appellant 
that her application for special monthly 
pension was incomplete based on an 
inadequate examination for aid and 
attendance submitted in June 1997.

3.  The RO should schedule the appellant 
for a VA housebound and aid and 
attendance examination.  The examiner 
should be afforded the opportunity to 
review the claims folder prior to the 
examination.  The examiner should 
determine whether the appellant's visual 
acuity is correctable to 5/200 or less in 
both eyes.  The examiner should comment 
on whether this appellant is able, based 
on her visual or other disabilities, to 
perform the activities of daily living 
unassisted.  These activities should 
include comments as to dressing, eating, 
bathing, attending to the wants of nature 
or walking in and out of home.  

4.  This Remand also serves as notice to 
the appellant that if she is able to 
establish a factual need for aid and 
attendance through competent evidence, 
she must submit it.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

